PER CURIAM.
When a party considers himself aggrieved by the action of a District Court or of a District Judge in granting or refusing an injunction, he may review such action by appeal. See section 129, Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1134 [Comp. St. 1913, § 1121]). Certiorari to review will not lie.
This certainly is not an appeal; indeed, the papers fail to indicate that suit in equity was ever brought. Apparently no process was ever served, and no bill of complaint was ever filed.
Motion denied.